Jackson, C. J.
Where brokers, on behalf of a firm, ordered certain flour, with the direction “ship as soon, as'you can, 45 days’ draft to B. Dub & Co.,” and the flour was sent, and a draft was sent with the bill •of lading, and an invoice stating the terms as forty-five days’acceptance, the signing and return of the draft was a condition precedent to the passing of title; and where before so doing the firm made an assignment, the assignee took no more title than they had, and the vendor could recover the property in an action of trover. Benj. on Sales (Cor-bin’s ed. 1884) p. 341 343’; 15 Gray, 229 ; 123 Mass., 143; 126 Id., 482/ Benj. on Sales, p. 344, 343, 504, 502“ 508; 13 Iowa, 238.
Judgment affirmed.